Seawell, J.,
dissenting: Tbe decision in tbis case goes mucb further than any other case decided by this Court involving similar facts. It entirely repudiates the established principle that the wounds upon the body of the deceased, the manner in which it was mangled, dragged, and distributed along the track, is evidence that the person was lying down when struck. This is the basic fact to be established in the instant case; because if the man was down and apparently helpless, there is evidence to go to the jury on all of the elements involved under any of the typical cases which may be cited from our decisions. The leading decisions on this question are ignored: Barnes v. R. R., 168 N. C., 512; Powell v. R. R., 125 N. C., 372; Holman v. R. R., 159 N. C., 44; Hord v. R. R., 129 N. C., 306; Cox v. R. R., 123 N. C., 604; Henderson v R. R., 159 N. C., 583; Treadwell v. R. R., 169 N. C., 694; Fitzgerald v. R. R., 141 N. C., 535; Carter v. R. R., 135 N. C., 498.
In Henderson v. R. R., supra, the evidence was that the body was between the rails, an arm under the trestle; that the body was mangled or, as one witness expressed it, “badly chewed up,” “badly mashed up,” and there was evidence of blood on the rail. The following is quoted in the opinion:
“Q. Did you see any blood, and where did you see it? A. That was on the north side of the trestle, and a bundle on this side — a bundle of overalls.
“Q. What did you see on the roadbed? A. I didn’t see anything unusual except where the man was cut to pieces on the trestle.
“Q. Where was that? A. On the northeast side of the trestle.
“Q. Eight on the side of it? A. You may say the first tie — right on the roadbed between the first and second tie.
“Q. With reference to the T-iron, where was it? A. It must have been right over the T-iron on the east side.
“Q. How far did you see the evidence on the track from where you first observed the condition? A. Over there south, it was about half a dozen or eight ties as far as it was. He was cut right alongside of the trestle after we crossed.
“Q. Where was the head? A. When I first observed the head it was down in the ditch.
“Q. How far was that from the other edge of the trestle? A. The head was north side of the trestle, eight or ten crossties from the trestle.
“Q. Where was the body? A. Eight on the other side, just clear of the T-iron.
“Q. With reference to the railroad track? A. Eight side of the track, just clear of the track on the edge of the crossties, on this end.
“Q. (The court) : Was any part of the body between the rails or outside of the rails? A. To the best of my recollection, the head was *652on one side of tbe railroad in tbe ditcb and tbe body was on tbe other side of tbe track, and tbe arm was down under tbe trestle. I believe tbe other arm was badly mangled.”
This is tbe only evidence in tbe case to establish tbe fact that tbe defendant was down when bit, and upon it tbe court reversed a judgment of nonsuit and sent tbe case back for trial.
Tbe decision also ignores certain facts of tbe evidence and other facts of common knowledge. One is tbe construction of tbe modern locomotive, and tbe ancient locomotive, too, for that matter. Tbe evidence shows that blood was found on tbe bottom part of tbe pilot. What tbe pilot in tbe locomotive is, and what it is for, do not have to be proved. It is commonly known that it is intended to throw obstructions off tbe track when they are struck. It runs within a few inches of tbe track, is in tbe form of an advancing wedge, slanting backwards away from tbe ground in such a manner as to render it practically impossible for a body to be cut and rolled when dragged under tbe engine and mangled as this body was, unless tbe person was lying down when struck. If either standing or sitting, tbe center of gravity of tbe body would be so far above tbe point of impact that a fast moving train would have thrown tbe body to tbe right or left, instead of smearing its vital parts along tbe inside of tbe track for 75 yards and leaving tbe contents of tbe pockets to mark tbe route of progress. This is why some of tbe cases I have cited refer to this mode of proof as a matter of common sense. It is as much a matter of common sense now as it was then.
Since there was blood on tbe lower part of tbe pilot of tbe engine, I make no comment on tbe speculative suggestion in tbe argument that tbe person might have suddenly appeared from practically nowhere and plunged into the side of tbe engine. It would seem that a performance of that sort also might have been observed, if not in time to prevent it, at least in time to be consistent with a reasonable lookout.
To tbe question — “How long bad tbe body been there?”- — -another fact of common knowledge may stand as an answer — corpses do not bleed. Tbe plaintiff alleges that tbe employees of tbe defendant company, tbe engineer and fireman, might have discovered tbe plight of deceased in time to have stopped tbe train, if a proper lookout bad been kept, and on that point it cannot be denied that plaintiff has introduced evidence to establish tbe fact, which, according to tbe weight of authority, should go to tbe jury. Sawyer v. R. R., 145 N. C., 24; Brown v. R. R., 172 N. C., 607; Powell v. R. R., supra; Deans v. R. R., 107 N. C., 686. I have tbe impression that if tbe body of this drunken man bad been a crosstie chained to tbe bed of tbe track, or a chunk of solid granite of tbe same size which bad wrecked the train and caused loss of life to those riding *653thereon, we would have no difficulty in sustaining a challenge to the lookout.
If we are to depart from the precedents which have heretofore obtained in this matter, I think it would be better to formally overrule the cases cited, so that the profession might be no longer left in doubt as to what the law is.
ClaeKsoN and DeviN, JJ., concur in dissent.